Title: To Benjamin Franklin from Chaumont: Memorandum, [c. 15 December 1779]
From: Chaumont
To: Franklin, Benjamin


[c. December 15, 1779]
M. Lée a mandé en amerique que M. le Cte. de vergennes luy avait ecrit unne Lettre dans Laquelle Ce Ministre desavouoit Ce que M. Gerard avait dit du peu de Confiance qu’il avait dans Le Dit Sieur Lée, que L’indignation du Roy Seroit la punition du Sr. Gerard.
M. Lée avait eu Connoissance du Langage de M. Gerard il s’etoit Rendu a versailles pour Scavoir Si M. de Vergennes L’avait autorisé, Le Ministre luy repondit verbalement que oui et Luy dit pour Raison de Son peu de Confiance en luy Lée, La Connoissance qu’on a eu en angleterre par Son Canal de Nostre traitté de Commerce, Luy Lée ayant envoyé vers cette epoque Son Secretaire a Londres, Sur quoy M Lée demanda au ministre si C’etoit la la Seulle Cause de Sa Mefiance et luy Repondit encore que oui et M. Lée se Retira.
M. Le Comte de vergennes n’a pas ecrit un Mot au Sr. Lée et La Lettre quil Suppose est unne premiere imposture. La Seconde est Le pretendu desavoeu du Langage de M. Gerard.
M. franklin est prié de faire Connoistre Ces deux faits au Congrès— d’exprimer tout L’etonnement qu’a Causé La Demarche de M Lée et de confirmer Les Deux faits dont il est Question.
